UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-7276


DWIGHT L. ROBINSON,

                  Plaintiff - Appellant,

           v.

JAMES   VAUGHN,   Superintendent,   Caledonia   Correctional;   DR.
LAND,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:15-ct-03269-BO)


Submitted:   January 31, 2017               Decided:   February 9, 2017


Before TRAXLER, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dwight L. Robinson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Dwight    L.    Robinson    appeals       the    district   court’s      order

accepting     the    recommendation      of     the      magistrate   judge    and

dismissing     his    civil     rights       complaint     alleging   deliberate

indifference to his medical needs.              We have reviewed the record

and find no reversible error.                Accordingly, we affirm for the

reasons stated by the district court.                 Robinson v. Vaughn, No.

5:15-ct-03269-BO (E.D.N.C. Sept. 9, 2016).                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                        AFFIRMED




                                         2